Citation Nr: 1453206	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-21 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to reimbursement or payment of medical expenses based on the Veteran's need for aid and attendance prior to his death.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and E.M.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had verified active service from May 1944 to January 1947 and from July 1951 to August 1966.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision (RD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The appellant and E.M. testified at a hearing before the undersigned Veterans Law Judge in February 2013.

As expressed at the Board hearing and on the appellant's August 2012 VA Form 9, there appears to have been some confusion as to the issue currently on appeal.  In a June 2011 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death and special monthly pension based on the need for aid and attendance.  The RO notified the appellant of the decision in a letter dated later that month.  The letter explained that the RO was denying entitlement to dependency and indemnity compensation (DIC), service connection for the cause of the Veteran's death, death pension benefits, accrued benefits, burial benefits, and aid and attendance.  

In November 2011, the appellant filed a notice of disagreement (NOD).  She specifically indicated that she wished to appeal the denial of aid and attendance.  She argued that the Veteran was entitled to aid and attendance because he was in a nursing home and that she should be reimbursed for the costs and expenses she paid out of pocket on his behalf now that he was deceased.  She also noted that the June 2011 letter requested information regarding her income and medical expenses, and she submitted information and documents in response to this request.  Construed liberally, the Board interprets her statement as a disagreement with the denial of death pension benefits.  Because the RO has not issued a statement of the case (SOC) regarding entitlement to death pension benefits, the Board is remanding this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to the issue of aid and attendance, the Board has recharacterized the issue as set forth on the title page to more appropriately address the benefits the appellant is requesting.  Unfortunately, as will be explained below, the benefits the appellant is requesting are not available under the laws administered by VA.  As the Veteran did not have claims pending at the time of his death, the appellant is not entitled to any accrued benefits on his behalf.  As discussed at the Board hearing, the appellant herself may be eligible for DIC or death pension benefits.  See Hearing Transcript (Tr.) at 2-3.  The issue of death pension benefits is addressed in the remand portion of this decision.  The issue of DIC is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS does not contain any documents.  The electronic folder in Virtual VA includes a copy of the hearing transcript, but otherwise only includes duplicative or irrelevant documents.  

The issue of entitlement to death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

There were no pending claims for compensation or pension at the time of the Veteran's death, and the medical expenses for which the appellant is seeking reimbursement were non-emergent.


CONCLUSION OF LAW

There is no legal basis for entitlement to reimbursement or payment of medical expenses based on the Veteran's need for aid and attendance prior to his death.  38 U.S.C.A. §§ 1114(l), 1311(c); 1521(d), 1541(d), 1725, 1728, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.352(a), 3.1000 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant.  As set forth below, the pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002); Wensch v. Principi, 15 Vet. App. 263, 268 (2001).

The appellant in this case seeks reimbursement or payment of medical expenses incurred based on the Veteran's need for aid and attendance prior to his death.  See November 2011 NOD; Hearing Tr. at 13.  Unfortunately, however, there is no legal entitlement to the benefits she is seeking.  Therefore, the claim must be denied.

The Veteran died in June 2010.  At the time of his death, he was not service-connected for any disabilities, and there were no pending claims for compensation or pension.  In June 2010, the appellant, his surviving spouse, filed a claim for benefits.

To the extent the appellant seeks reimbursement or payment for medical expenses incurred based on the Veteran's need for aid and attendance prior to his death (e.g. nursing home expenses), the Board finds that no such legal entitlement exists.  A veteran, or person who paid for such treatment on behalf of the veteran, may seek reimbursement for non-VA medical expenses under certain specific circumstances.  See e.g., 38 U.S.C.A. §§ 1725, 1728.  Eligibility, however, requires that the care or services rendered be in a medical emergency (or a reasonably perceived medical emergency).  Here, the appellant does not argue, nor does the evidence show, that the services were rendered in a medical emergency.  Rather, the expenses for which she is seeking reimbursement relate to his ongoing need for aid and attendance prior to his death, such as nursing home expenses.  Hence, these statutes are not applicable in this case. 

The Board notes that the term "aid and attendance," as it applies to VA benefits, generally contemplates a request for an increased rate of compensation or pension based on the need for aid and attendance.  It does not contemplate the direct reimbursement or payment of those expenses.  For example, a veteran may seek an increased rate of compensation or pension based on his or her own need for aid and attendance.  See e.g.,38 U.S.C.A. §§ 1114(l); 1521(d).  In this case, however, the Veteran did not file a claim for such benefits prior to his death.  Therefore, to the extent the appellant seeks benefits for which she believes the Veteran was entitled (i.e., "aid and attendance"), the claim must be denied because there was no claim pending at the time of his death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (relating to claims for accrued benefits). 

The Board notes that a surviving spouse may seek an increased rate of DIC or death pension benefits based on his or her own need for regular aid and attendance.  See 38 U.S.C.A. §§ 1311(c); 1541(d).  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A surviving spouse will be considered in need of regular aid and attendance if she: is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes or concentric contraction of the visual filed to 5 degrees or less; or, is a patient in a nursing home because of mental or physical incapacity; or, establishes a factual need for aid and attendance under the criteria set for in § 3.352(a).  38 C.F.R. § 3.351(a)(4), (b), (c).  

In this case, the appellant is not currently receiving DIC or death pension benefits.  The Board is referring the DIC claim to the AOJ for appropriate action and remanding the death pension claim for issuance of a SOC.  Even assuming the appellant establishes basic eligibility to DIC or death pension, she does not assert nor does the evidence show that she requires regular aid and attendance of another person.  On her August 2012 VA Form 9, she specifically stated, "I am not applying for aid and attendance of my behalf."  Rather, as noted above, she is seeking reimbursement for the costs and expenses she paid out of pocket on behalf of her husband prior to his death.  For the reasons explained above, however, there is no legal basis upon which the benefits sought may be awarded.

The Board is sympathetic to the appellant and recognizes that she incurred medical expenses for the care provided to the Veteran prior to his death.  However, the Board must make its decision based on the evidence and the law; it is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Unfortunately, there is simply no legal provision pursuant to which the Board may grant the benefits sought.  Therefore, the claim is denied as a matter of law, and the benefit of the doubt rule is not for application in resolution of this appeal.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to reimbursement or payment of medical expenses based on the Veteran's need for aid and attendance prior to his death is denied.



REMAND

As discussed above, in a June 2010 letter accompanying a rating decision, the AOJ denied entitlement to death pension benefits.  The Board interprets the appellant's November 2011 statement as an NOD with this decision.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.   See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 


Accordingly, the case is REMANDED for the following action:


The AOJ should issue an SOC addressing entitlement to death pension benefits.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless she perfects his appeal.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


